United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-41103
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PAUL DANA WILLIAMS, also known as Paul William Dana,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                       USDC No. 4:91-CR-34-ALL
                         --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Paul Dana Williams, federal prisoner # 07339-051, appeals

the denial of his 18 U.S.C. § 3582(c) motion for modification of

sentence.   He argues that retroactive Amendments 433, 506, and

591 to the Sentencing Guidelines coupled with the holding of

United States v. Booker, 125 S. Ct. 738 (2005), affected the

method by which U.S.S.G. § 4B1.1 (Career Offender) was applied to

his kidnapping and firearms convictions.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41103
                                -2-

     Our review of Williams’s sentencing reveals that none of the

cited amendments have any application to the sentence the

district court imposed.   To the extent that Williams invokes

Booker, such an argument is not cognizable in the context of a

18 U.S.C. § 3582(c)(2) motion because it is not based on a

retroactive amendment to the Guidelines.     See United States v.

Shaw, 30 F.3d 26, 29 (5th Cir. 1994).     In light of the foregoing,

the district court did not abuse its discretion in denying the

motion.   See United States v. Pardue, 36 F.3d 429, 430 (5th Cir.

1994).

     AFFIRMED.